Exhibit 10.33

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.

 

 

MASTER PRODUCTION AGREEMENT

 

This Master Production Agreement (this “Agreement”) is made as of this 1st day
of December, 1998 between Bio Science Contract Production Corp., a Maryland
corporation (“BSCP”), and Transkaryotic Therapies Inc, a Delaware corporation
(“Client”).

 

RECITALS

 

A.            BSCP operates a multi-client production facility, operated in
accordance with the U.S.  Food and Drug Administration’s (the “FDA”) current
Good Manufacturing Practices, located at 5901 East Lombard Street, Baltimore,
Maryland 21224 (the “Facility”).

 

B.            Client is a development-stage biotechnology company active in
research and development of drug products.

 

C.            From time to time, Client desires to have BSCP produce, and BSCP
is willing to produce, one or more Products (as hereinafter defined) at the
Facility.  Each Product shall be described in a separate Schedule A-( ) (each
Product produced pursuant to this Agreement and the Schedules hereto shall be
separately sequentially numbered and identified, beginning with “1”, and the
blank spaces set forth within the parentheses to each Schedule shall contain
such number, for example, the Schedules for the first Product shall be Schedule
A-(1), Schedule B-(1), etc.).  Each Product shall be produced in accordance with
the terms and subject to the conditions hereinafter set forth and contained in
the Schedules hereto.

 

D.            BSCP shall produce each Product pursuant to the Production Record
for each Product and the Operating Documents.  Based on the information provided
to BSCP pursuant to Paragraph 1 below, BSCP shall prepare, and Client shall
approve, the Production Record for each Product in accordance with the terms of
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants hereinafter set forth, BSCP and Client, intending to be legally bound,
hereby agree as follows:

 

 

1

--------------------------------------------------------------------------------


 

 

DEFINITIONS

 

 

The following capitalized terms used in this Agreement shall have the following
meanings:

 

“BSCP Parties” means BSCP, its employees, agents and affiliates.

 

“Commencement Date” with respect to each Product will be set forth on Schedule
B-(__) attached hereto, relating to that Product.

 

“Product” shall mean each bulk substance that BSCP has agreed to produce
pursuant to the Production Record relating thereto.

 

“Production Record” shall mean the Client-specific batch production records
required for BSCP to produce each Product in the Facility.

 

“Production Term” shall mean, for each Product, that period commencing on the
Commencement Date and terminating on the Termination Date.

 

“BSCP Operating Documents” shall mean the standard operating procedures,
standard manufacturing.  procedures, protocols, validation documentation, and
supporting documentation, such as environmental monitoring, for operation and
maintenance of the Facility and BSCP equipment.

 

“Client Operating Documents” shall mean the standard operating procedures,
standard manufacturing procedures, protocols and validation documentation
specific to the Client’s Product and Client equipment.

 

“Termination Date” for each Product will be set forth on Schedule B-(__)
attached hereto, relating to that Product.

 

“cGMP” means FDA’s current good manufacturing practices as specified in 21 CFR
Article 210 and FDA’s guidance documents, and all successor regulations and
guidance documents thereto.

 

[Intentionally left blank]

 

2

--------------------------------------------------------------------------------


 


1.             PRODUCTION RECORD.  THE PRODUCTION RECORD SHALL BE PREPARED BY
BSCP UNDER CLIENT’S DIRECTION PURSUANT TO THE INFORMATION PROVIDED BY CLIENT. 
CLIENT SHALL PROVIDE INFORMATION AND PROCEDURES REQUIRED TO CREATE AN APPROVABLE
PRODUCTION RECORD AND TO PRODUCE THE PRODUCT, AND ANY INTERMEDIATE OR
BY-PRODUCTS THEREOF, INCLUDING:

 


(A)           PROCESS INFORMATION, SOPS, PRODUCTION RECORDS, DEVELOPMENT REPORTS

 


(B)           QUALITY CONTROL ASSAYS

 


(C)           RAW MATERIALS AND RAW MATERIALS TEST SPECIFICATIONS

 


(D)           PRODUCT PACKING AND SHIPPING INSTRUCTIONS

 


(E)           PRODUCT SPECIFIC CLEANING AND DECONTAMINATION INFORMATION

 

If Client is unable to provide the items listed above, Client shall cooperate
reasonably with BSCP to enable BSCP to write the Production Record.  When BSCP
finalizes the Production Record, it shall deliver it to Client for its approval
and acceptance.  Client shall notify BSCP in writing of any objections it has to
the Production Record, and upon such notification, BSCP and Client shall work
together promptly to resolve such objections.  Upon Client’s written
notification to BSCP that the Production Record is satisfactory, the Production
Record shall be deemed approved and accepted by Client.  The ownership of the
Production Record shall remain with Client at all times.  The cost of the
preparation of the Production Record shall be as set forth on Schedule B-(__)
attached hereto.

 

2.             [**]  In connection with the production of each Product hereunder
in the Production Area, BSCP shall supply [**].  Client shall be responsible for
providing to BSCP, in a timely manner, [**], other than those to be supplied by
BSCP required to produce each Product pursuant to its Production Record (unless
BSCP otherwise agrees in writing, to provide such items).  Any Client-provided
items with respect to the production of a Product are as set forth in Schedule
C-(__) attached hereto.  Client provided equipment, materials, consumables, or
other Client provided items shall only be used for Client production or testing.

 

3.             Production Term.

 

(a)           Each Product shall be produced in the suite identified on Schedule
B-(  ), such suite being called the “Production Area”.  The Production Term is
set forth in Schedule B-(__) attached hereto relating to that Product.  The term
of this Agreement shall continue in full force and effect for a period ending on
the later of 10 years from the date hereof or the Termination Date of the final
Product to-be produced hereunder unless terminated earlier in accordance with
the following provisions of this Section 3.

(b)           Each party (the “Terminating Party”) shall have the right to
terminate this Agreement upon six (6) months prior written notice (the
“Termination Period”) to the other party in accordance with the following:

 

3

--------------------------------------------------------------------------------


 


(I)            IF CLIENT IS THE TERMINATING PARTY, IT SHALL HAVE THE OPTION (IF
SET FORTH IN CLIENT’S NOTICE OF TERMINATION TO BSCP), IN LIEU OF REQUIRING BSCP
TO CONTINUE ITS PERFORMANCE UNDER THE AGREEMENT DURING THE TERMINATION PERIOD,
TO ELECT TO PAY BSCP, WITHIN [**] OF THE DELIVERY OF THE TERMINATION NOTICE,
IMMEDIATELY AVAILABLE FUNDS EQUAL TO [**] PRODUCTION FEE AT THE THEN CURRENT
RATE, TOGETHER WITH THE COSTS OF ALL MATERIALS AND CONSUMABLES PURCHASED BY BSCP
THROUGH THE END OF THE TERMINATION PERIOD.  ALL MATERIALS AND CONSUMABLES
PURCHASED BY BSCP THROUGH THE END OF THE TERMINATION PERIOD SHOULD BE DELIVERED
TO THE CLIENT OR ITS SUBSIDIARIES/DESIGNEES AT THE CLIENT’S COST.

 


(II)           IF BSCP IS THE TERMINATING PARTY, THEN BSCP AND CLIENT SHALL
CONTINUE TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT THROUGHOUT
THE TERMINATION PERIOD UNLESS OTHERWISE AGREED TO IN WRITING BY THE PARTIES.

 

All materials and consumables purchased by BSCP through the end of the
Termination Period should be delivered to the Client or its
subsidiaries/designees at the Client’s cost.

 

(c)           BSCP shall have the right to terminate this Agreement [**].

 

(d)           Each party shall have the right to terminate this Agreement (i)
following a material breach of this Agreement that the breaching party fails to
remedy within [**] after written notice thereof by the non-breaching party; and
(ii) immediately upon the bankruptcy, insolvency, dissolution, or winding up of
the other party.


 

(e)           The expiration or earlier termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination including, without limitation, all monetary obligations for work,
services, materials, and costs previously performed or incurred by BSCP pursuant
to this Agreement.  The confidentiality and indemnification provisions contained
in the Agreement, the warranty provisions in Sections 5 (f) and 5 (g) and the
miscellaneous provisions in Section 9 shall survive the expiration or earlier
termination of this Agreement.

 


4.             COMPENSATION.  COMPENSATION FOR BSCP’S PRODUCTION OF EACH PRODUCT
UNDER THIS AGREEMENT SHALL BE PAYABLE BY CLIENT TO BSCP AS FOLLOWS:


 


(A)           SET-UP FEE.  SIMULTANEOUSLY WITH ITS EXECUTION OF THE SCHEDULES
ATTACHED HERETO FOR THE PRODUCTION OF EACH PRODUCT, CLIENT SHALL PAY TO BSCP A
NON-REFUNDABLE SET-UP FEE PER PRODUCTION TERM (A “SET-UP FEE”) AS SET FORTH ON
SCHEDULE B-(__) ATTACHED HERETO.  A SET-UP FEE SHALL COMPENSATE BSCP FOR THE
WORK PERFORMED PRIOR TO COMMENCEMENT OF THE PER DIEM CHARGE FOR EACH PRODUCT.

BSCP shall not commence preparation for the production of the Product prior to
its receipt of a Set-Up Fee and, if applicable, a separate fee to write the
Production Record, in connection with each Product production run.

 

4

--------------------------------------------------------------------------------


 


(B)           [**] PRODUCTION FEE.

 


(I)            FOR EACH PRODUCT, CLIENT SHALL PAY TO BSCP A [**] PRODUCTION FEE
(THE “[**] PRODUCTION FEE”) AS SET FORTH IN SCHEDULE B-(__) ATTACHED HERETO. 
THE [**] PRODUCTION FEE SHALL BE DUE AND PAYABLE IN ADVANCE OF THE COMMENCEMENT
DATE AND ON THE SAME CALENDAR DATE OF EACH SUBSEQUENT [**] DURING THE PRODUCTION
TERM (IF THE PRODUCTION TERM INCLUDES A PERIOD OF TIME WHICH [**], THE [**]
PRODUCTION FEE [**] SHALL EQUAL THE [**] MULTIPLIED BY [**], WHICH IS THE [**]
PRODUCTION FEE [**]).

 


(II)           MATERIALS AND CONSUMABLES [**] IN THE [**] PRODUCTION FEE, BUT
SHALL BE PAID FOR BY CLIENT AT BSCP’S OUT-OF-POCKET COST FOR SUCH MATERIALS AND
CONSUMABLES UPON RECEIPT OF THE INVOICE SENT BY BSCP TO CLIENT [**].

 

(c)           Other Charges.  As required to produce the Product, BSCP may
provide [**] to Client (collectively the “Other Production Requirements”). 
Client shall pay BSCP for the provision of the Other Production Requirements as
agreed upon in advance by BSCP and Client, as set forth in Schedule D-(__)
attached hereto.  Client shall pay for such Other Production Requirements upon
receipt of the invoice sent by BSCP to Client, except if such charges are
anticipated to exceed $[**], then Client shall pay such charges in advance. 
Client shall provide, in Schedule D-(__) attached hereto, a list of all
hazardous wastes or substances, and the anticipated quantities, that will be
used in the production process for each Product.  BSCP shall notify Client of
those hazardous wastes or substances that cannot be disposed of through BSCP’s
waste disposal system in the quantities that Client proposes will be produced in
connection with the production of each Product.  BSCP’s waste disposal system is
both a decontamination and pH adjustment system.  Client agrees to pay for the
disposal by BSCP of such materials that cannot be disposed of by BSCP in
accordance with the rates set forth on Schedule D-(__) attached hereto.  To the
extent that any incorrect information provided by Client on Schedule D-(__)
attached hereto results in increased costs to BSCP to dispose of hazardous
wastes or substances, Client shall pay those incremental costs.  The waste
disposal charges shall be paid within [**] of receipt of the invoice sent by
BSCP to Client.

 

(d)           Taxes.  Client agrees to pay for any sales and use taxes or other
(the “Taxes”) resulting from BSCP’s production of each Product hereunder (except
for income or personal property taxes payable by BSCP).  To the extent not paid
by Client, Client shall indemnify and hold harmless the BSCP Parties from and
against any and all penalties, fees, expenses and costs, whatsoever, in
connection with the failure by Client to pay the Taxes.  BSCP shall not collect
any sales and use taxes from Client in connection with the production of any
Product hereunder if Client obtains an exemption therefrom.  In furtherance of
the foregoing, BSCP shall not collect sales and use taxes from Client in
connection with the production of any Product hereunder if (i)(A) Client
provides a certificate to BSCP in which it states that such Product will be used
or consumed outside of the State of Maryland and (B) Product is either shipped
directly outside the State of Maryland or stored in Maryland pending shipment to
another State or (ii) Client provides a certificate to BSCP in which it states
that such Product is for resale.

 

5

--------------------------------------------------------------------------------


 

(e)           Late Charge; Interest.  Any fee, charge or other payment due to
BSCP by Client hereunder (including, without limitation, pursuant to a Schedule
attached hereto) that is not paid within 30 days after it is due shall accrue
interest (except as is provided in the final sentence of this section 4(e)),
from the date when the same was due and payable, at the rate of twelve percent
(12%) per annum, payable on demand.  If unpaid for more than [**], Client [**]
and simultaneously pay to BSCP the unpaid balance of the [**] Production Fees
for the Product that are payable during the remainder of the Production Term for
the Product, and any other Obligations (as defined in subparagraph (h) below)
relating to the Product, all of which shall become immediately due and payable. 
Notwithstanding anything contained in this section 4(e) to the contrary, if
there is a bona fide dispute between Client and BSCP as to any fee, charge, or
other payment due to BSCP by Client hereunder with respect to which Client has
given BSCP prompt written notice, specifying in detail the facts and
circumstances occasioning such bona fide dispute, interest shall not accrue on
such unpaid fee, charge, or other payment, and Client shall not have to vacate
the production area as described above in this paragraph 4 (e).

 

(f)            Payments.  All payments to BSCP hereunder by Client shall be by
check, wire transfer, money order, or other method of payment approved in
writing by BSCP.

 

(g)           Security Deposit.  Client shall, simultaneously with the execution
and delivery of the applicable Schedules attached hereto relating to the
production of each Product, remit to BSCP a security deposit (each, a “Security
Deposit”) in an amount equal to $[**] for each Product; however, if Client has
already remitted to BSCP a reservation deposit in the amount of $[**] with
respect to a Product pursuant to the terms of a reservation deposit agreement
with BSCP, then the amount of said reservation deposit (the “Reservation
Deposit”) shall be withdrawn by BSCP and credited toward the Security Deposit
payable with respect to a Product (Client shall be responsible for remitting any
deficiency between the amount of the Reservation Deposit and the Security
Deposit required hereunder).  If BSCP is producing multiple products in the
facility then Client shall only pay one Security Deposit in which case such
Security Deposit shall be held by BSCP until completion of all Client’s Product
Production Terms.  The Security Deposit shall be returned to Client within 30
days after the termination of the last Production Term for the last Product if
Client has paid all fees, charges, or other payments due in connection with the
production of each Product, including charges for lost, destroyed, stolen or
damaged property of BSCP (all such fees, charges, or other payments being called
“Obligations”).  If any Obligations with respect to a Product remain outstanding
after the expiration of such 30-day period, then BSCP shall be entitled to apply
the Security Deposit against the payment of such Obligations, and the amount of
the Security Deposit remaining, if any, after the application of such payments
shall be returned to Client.  Client shall remain liable to BSCP for any
deficiencies remaining after the application of the Security Deposit against the
Obligations.

 

(h)           Damage to Equipment.  Client shall be responsible for the
reasonable cost of repairing or replacing (to the extent that BSCP determines,
in its reasonable judgment that repairs cannot be adequately effected) any BSCP
equipment damaged or destroyed by Client Personnel, as defined in Paragraph 5(b)
hereof (ordinary wear and tear excepted).

 

6

--------------------------------------------------------------------------------


 


5.             THE PRODUCTION PROCESS.

 


(A)           THE PRODUCTION RECORD.  BSCP SHALL ADHERE TO THE PRODUCTION RECORD
IN PRODUCING EACH PRODUCT, EXCEPT TO THE EXTENT THAT SUCH PRODUCTION RECORD
CONFLICTS WITH APPLICABLE LAW, IN WHICH EVENT, BSCP WILL DISCUSS THE CONFLICT
WITH CLIENT AND ATTEMPT TO RESOLVE THE ISSUES BEFORE COMPLYING WITH APPLICABLE
LAW.  BSCP WILL MAINTAIN ACCURATE RECORDS FOR THE PRODUCTION OF EACH PRODUCT AND
WILL PROVIDE ALL BATCH RECORDS APPROVED BY BSCP’S QA DEPARTMENT AT CLIENT’S
REQUEST.  CLIENT SHALL OWN THE PRODUCTION RECORDS AND CLIENT OPERATING DOCUMENTS
RELATING TO EACH PRODUCT PRODUCED FOR CLIENT.  BSCP SHALL OWN ALL BSCP OPERATING
DOCUMENTS, AND SHALL MAKE COPIES THEREOF AVAILABLE TO CLIENT UPON CLIENT’S
REQUEST AND AT CLIENT’S EXPENSE.  BSCP OPERATING DOCUMENTS SHALL REMAIN BSCP
CONFIDENTIAL INFORMATION.

 

BSCP will provide to Client documentation regarding the production of purified
bulk product for the Chemistry, Manufacturing and Controls (“CMC”) section
required for a Biologics License Application (“CBLA”) or an analogous Marketing
Authorization Application as required by the FDA or other authorized regulatory
authority.

 

(b)           Client Personnel.  Client’s employees and agents (including its
independent contractors) (collectively, “Client Personnel”) [**].  Client
Personnel working at the Facility shall be and remain employees of Client, which
solely shall be responsible for (i) the payment of their compensation (including
applicable Federal, state and local withholding, FICA and other payroll taxes,
workers’ compensation insurance, health insurance, and other similar statutory
and fringe benefits) and (ii) the payment of any and all expenses, costs, claims
and losses (including, but not limited to attorneys’ fees and related expenses)
in connection with injuries suffered by Client Personnel while at the Facility
or elsewhere except as a result of BSCP’s willful misconduct or gross negligence
(such expenses, costs, claims, losses, attorneys’ fees and related expenses
being hereinafter collectively called, “Injury Expenses”).  Client covenants and
agrees, with respect to Client Personnel working at the Facility, to maintain
workers’ compensation benefits and employers’ liability insurance as required by
applicable Federal and Maryland laws.  In addition, Client covenants and agrees
to indemnify and hold harmless the BSCP Parties from and against any and all
Injury Expenses.

 


(C)           PERSONNEL.  BSCP AND CLIENT BOTH AGREE NOT TO EMPLOY OR SOLICIT
FOR EMPLOYMENT (OR FOR USE AS AN INDEPENDENT CONTRACTOR) EITHER PARTY’S
EMPLOYEES DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF TWO (2) YEARS
THEREAFTER.

 


(D)           NO PRODUCT DEVELOPMENT, NO REPRESENTATIONS OR WARRANTIES AS TO
SAFETY OF PRODUCT, PRODUCTS LIABILITY INSURANCE.  CLIENT ACKNOWLEDGES THAT
NEITHER BSCP NOR ITS PERSONNEL WILL ENGAGE IN ANY PRODUCT REFINEMENT OR
DEVELOPMENT (OTHER THAN THE PRODUCTION OF EACH PRODUCT PURSUANT TO THE
PRODUCTION RECORD).  BSCP MAKES NO REPRESENTATION OR WARRANTY REGARDING EACH
PRODUCT’S SAFETY OR EFFECTIVENESS, OR OTHERWISE, EXCEPT THAT BSCP SHALL PRODUCE
EACH PRODUCT IN ACCORDANCE WITH ALL APPLICABLE CGMP GUIDELINES TO MEET THE
DESCRIPTION SET FORTH IN SCHEDULE A - (  ) OR THE SPECIFICATIONS SET FORTH IN
THE PRODUCTION RECORD.  CLIENT ACKNOWLEDGES AND AGREES THAT NEITHER BSCP NOR ITS
PERSONNEL HAVE PARTICIPATED IN THE INVENTION OR TESTING OF ANY PRODUCT, OR HAVE
EVALUATED ITS SAFETY OR SUITABILITY FOR USE IN HUMANS OR OTHERS.

 

7

--------------------------------------------------------------------------------


 


OTHER THAN QUALITY CONTROL TESTING OF EACH PRODUCT BY BSCP AS REQUIRED BY THE
PRODUCTION RECORD, BSCP SHALL NOT BE IN ANY WAY RESPONSIBLE FOR PRODUCT
TESTING.  CLIENT SHALL MAINTAIN AT ITS SOLE COST AND EXPENSE, AT ALL TIMES
DURING THE TERM OF THIS AGREEMENT AND FOR THREE YEARS THEREAFTER, A GENERAL
LIABILITY INSURANCE POLICY (THE “INSURANCE POLICY”) WITH BODILY INJURY, DEATH
AND PROPERTY DAMAGE LIMITS OF TWO MILLION U.S. DOLLARS ($2,000,000) PER
OCCURRENCE AND FIVE MILLION U.S.  DOLLARS ($5,000,000) IN THE AGGREGATE AND
PRODUCT LIABILITY COVERAGE OF THREE MILLION U.S. DOLLARS ($3,000,000) PER
OCCURRENCE AS OF SEPTEMBER 15, 1998.  PROMPTLY, FOLLOWING EXECUTION OF THE
MASTER PRODUCTION AGREEMENT, CLIENT SHALL PROVIDE A CERTIFICATE OF INSURANCE TO
BSCP SIGNED BY AN AUTHORIZED REPRESENTATIVE OF CLIENT’S UNDERWRITER EVIDENCING
THE INSURANCE COVERAGE REQUIRED BY THE AGREEMENT AND PROVIDING FOR AT LEAST
THIRTY (30) DAY’S PRIOR NOTICE TO BSCP OF ANY CANCELLATION, TERMINATION,
MATERIAL CHANGE OR REDUCTION OF SUCH COVERAGE.

 

BSCP shall maintain at its sole cost and expense, at all times during the term
of this Agreement and for three years thereafter, a general liability insurance
policy with product liability coverage of one million U.S. dollars ($1,000,000)
per occurrence and two million U.S. dollars ($2,000,000) in the aggregate with
an umbrella of ten million U.S. dollars ($10,000,000).  BSCP shall give Client
thirty (30) days notice of any cancellation, termination, or material change or
reduction of such coverage.

 


(E)           DELIVERY OF EACH PRODUCT; OTHER SHIPPING CHARGES.  UPON COMPLETION
OF THE PRODUCTION TERM FOR A PRODUCT (OR SOONER UPON CLIENT’S INSTRUCTIONS),
BSCP SHALL SHIP (I) THE PRODUCT, AND (II) CLIENT SUPPLIED EQUIPMENT, UNUSED
MATERIALS AND CONSUMABLES, SAMPLES, OR ANY OTHER CLIENT OWNED ITEMS (TOGETHER
WITH THE PRODUCT BEING SHIPPED, THE “SHIPPED ITEMS”).  ALL SUCH SHIPMENTS SHALL
BE IN ACCORDANCE WITH CLIENT’S PACKING AND SHIPPING INSTRUCTIONS AND PROCEDURES
SUPPLIED BY CLIENT AS PART OF THE PRODUCTION RECORD OR, WITH RESPECT TO THE
ITEMS REFERENCED IN SUBPARAGRAPH (II) ABOVE, AS PROVIDED BY CLIENT TO BSCP, AND
SHALL BE BY COMMON CARRIER UNLESS OTHERWISE SPECIFIED BY CLIENT.  DELIVERY SHALL
BE F.O.B. SHIPPING POINT (THE FACILITY).  CLIENT SHALL PROVIDE ITS PREFERRED
CARRIER’S ACCOUNT NUMBER AND SHALL PAY FOR ALL SHIPPING COSTS IN CONNECTION WITH
THE DELIVERY OF EACH SHIPPED ITEM.  BSCP’S RESPONSIBILITY, EXCEPT AS SET FORTH
HEREIN, CEASES AND CLIENT’S RISK OF LOSS ARISES, UPON BSCP’S DELIVERY OF EACH
SHIPPED ITEM TO THE COMMON CARRIER.

 


(F)            BSCP LIABILITY FOR DESTROYED OR DAMAGED CLIENT PRODUCTION
EQUIPMENT AND MATERIALS; DISPUTE.

 

(i)(A) If during a Product production process, production equipment supplied by
Client (“Client Production Equipment” as set forth in Schedule C) is destroyed
or damaged by BSCP Personnel and such damage or destruction resulted from BSCP’s
failure to execute such Product production process in conformity with the
Production Record, then, except as provided in subparagraph (i)(B) below, BSCP
shall be responsible for repairing or replacing the destroyed or damaged Client
Production Equipment or, at BSCP’s sole option, paying to Client the replacement
value of the damaged or destroyed Client Production Equipment at the time of its
damage or destruction.  In no other event shall BSCP be liable to Client for
damaged or destroyed Client Production Equipment.

 

8

--------------------------------------------------------------------------------


 

(i)(B) Notwithstanding anything to the contrary set forth in subparagraph (i)(A)
above, if Client Production Equipment is destroyed or damaged by BSCP Personnel
while BSCP Personnel were acting at the direction of Client Personnel, then BSCP
shall not be liable to Client for damage or destruction occurring to Client
Production Equipment.

 

(ii)(A) If during a Product production process, but prior to the delivery of
such Product to Client in accordance with the terms of this Agreement, all or a
portion of the Product and/or Materials supplied by Client (“Client Materials”)
are destroyed or damaged by BSCP Personnel, and such damage or destruction
resulted from BSCP’s failure to execute a Product production process in
conformity with the Production Record, then, except as provided in subparagraph
(ii)(B) below, BSCP shall use its best efforts to provide Client with additional
Product production time [**] in the applicable Production Area (or another area
at the facility suitable for a Product production process) without charging
Client a Set-Up Fee or [**] Production Fee, equal to the actual time lost
because of the destruction or damage of the Product and/or Client Materials.

 

(ii)(B) Notwithstanding anything to the contrary set forth in subparagraph
(ii)(A) above, if during a Product production process, but prior to the delivery
of such Product to Client in accordance with the terms of this Agreement,
Product and/or Client Materials are destroyed or damaged by BSCP Personnel while
BSCP Personnel were acting at the direction of Client Personnel, then BSCP shall
have no liability to Client as the result of such destruction or damage.

 

(iii) BSCP and Client expeditiously shall attempt to resolve any dispute
regarding the liability of the parties under subparagraphs (i) and (ii) above,
as applicable, but if such dispute cannot be settled within [**] after the
occurrence of the applicable damage or destruction, then the dispute shall be
submitted to an arbitrator located in the State of the party not bringing the
action, with the requisite scientific background and training (the “Paragraph
5(f) Arbitrator”), selected jointly by BSCP and Client.  The Paragraph 5(f)
Arbitrator, employing the Commercial Arbitration Rules of the American
Arbitration Association, shall determine the cause of such failure, and the
Paragraph 5(f) Arbitrator’s findings, unless clearly erroneous, shall be final. 
The costs and expenses of the Paragraph 5(f) Arbitrator shall be borne by the
party which does not prevail in the arbitration proceeding.

 

(iv) Client agrees that its sole remedy with respect to damaged or destroyed
Product, Client Materials (except for those circumstances covered by Paragraph
5(g) hereof) and Client Production Equipment is as set forth in this Paragraph
5(f), and in furtherance thereof, Client hereby waives all other remedies at law
or in equity regarding the foregoing.

 


(G)           BSCP LIABILITY FOR NON-CONFORMING PRODUCT; DISPUTE.

 


(I)            CLIENT SHALL HAVE [**] AFTER RECEIPT OF EACH PRODUCT AND
COMPLETED PRODUCTION RECORD (INCLUDING ALL MANUFACTURING AND QC TESTING) TO
DELIVER TO BSCP, IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH IN PARAGRAPH
9(D) HEREOF, WRITTEN NOTICE OF DISAPPROVAL (THE “DISAPPROVAL NOTICE”) OF SUCH
PRODUCT, AFTER WHICH TIME, IF THE DISAPPROVAL NOTICE IS NOT SENT TO BSCP, CLIENT
SHALL BE DEEMED TO HAVE PROVIDED ITS FINAL APPROVAL OF THE PRODUCT.  THE
DISAPPROVAL NOTICE SHALL STATE WITH SPECIFICITY THE REASON(S) FOR CLIENT’S

 

9

--------------------------------------------------------------------------------


 


DISAPPROVAL OF THE PRODUCT.  ANY DISAPPROVAL NOTICE SENT TO BSCP IN BAD FAITH
SHALL BE NULL AND VOID.  IF THE DISAPPROVAL NOTICE SHALL BE TRANSMITTED TO BSCP
IN ACCORDANCE WITH THE FOREGOING PROVISIONS WITHIN THE TIME PERIOD THEREIN SET
FORTH, THEN, TO DETERMINE IF THE PRODUCT FAILS TO CONFORM TO THE DESCRIPTION SET
FORTH IN SCHEDULE A-(  ) OR THE SPECIFICATIONS SET FORTH IN THE PRODUCTION
RECORD AND THE PRODUCT CAN NOT BE USED IN CLINICAL TRIALS OR FOR COMMERCIAL USE,
BSCP SHALL HAVE [**] TO CONDUCT PRODUCT TESTING, UPON THE COMPLETION OF WHICH IT
AND CLIENT SHALL PROVIDE ONE ANOTHER WITH THE RESULTS OF THEIR QUALITY CONTROL
TESTS AND ALL RELATED PAPERWORK AND RECORDS RELATING TO THE PRODUCTION OF THE
PRODUCT.  BSCP AND CLIENT EXPEDITIOUSLY AND IN GOOD FAITH SHALL ATTEMPT TO
RESOLVE ANY DISPUTE REGARDING THE INTERPRETATION OF VARYING QUALITY CONTROL
TESTS AND RELATED PAPERWORK, BUT IF SUCH DISPUTE CANNOT BE SETTLED WITHIN [**]
OF THE SUBMISSION OF SUCH TEST RESULTS AND RELATED PAPERWORK, THEN THE DISPUTE
SHALL BE SUBMITTED TO AN ARBITRATOR LOCATED IN THE STATE OF THE PARTY NOT
BRINGING THE ACTION WITH THE REQUISITE SCIENTIFIC BACKGROUND AND TRAINING (THE
“PARAGRAPH 5(G) ARBITRATOR”), SELECTED JOINTLY WITHIN 14 DAYS BY BSCP AND
CLIENT.  THE PARAGRAPH 5(G) ARBITRATOR, EMPLOYING THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, SHALL DETERMINE THE CAUSE OF SUCH
FAILURE, AND THE PARAGRAPH 5(G) ARBITRATOR’S FINDINGS, SHALL BE FINAL.  ANY
ADDITIONAL TESTING OR INFORMATION THAT IS GENERATED AS PART OF AN INVESTIGATION
WILL BE REPORTED WITH THE PRODUCTION RECORD.

 


(II)           IF IT IS (A) AGREED BY BSCP AND CLIENT OR (B) DETERMINED BY THE
PARAGRAPH 5(G) ARBITRATOR, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SUBPARAGRAPH (I) ABOVE, THAT THE PRODUCT PRODUCED BY BSCP HEREUNDER FAILED TO
CONFORM TO THE DESCRIPTION SET FORTH IN SCHEDULE A-(  ) OR THE SPECIFICATIONS
SET FORTH IN THE PRODUCTION RECORD DUE TO THE FAILURE OF (I) BSCP PERSONNEL
PROPERLY TO EXECUTE THE PRODUCTION RECORD OR (II) THE UTILITIES, THEN BSCP SHALL
AGAIN PRODUCE FOR CLIENT THE PRODUCT IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT (THE “PRODUCTION RERUN”) THAT PORTION OF THE NON-CONFORMING PRODUCT
WHEN THE PRODUCTION AREA (OR ANOTHER AREA AT THE FACILITY SUITABLE FOR THE
PRODUCTION RERUN) NEXT BECOMES AVAILABLE, WITHOUT CHARGING CLIENT A SET-UP FEE
OR A [**] PRODUCTION FEE FOR THE PRODUCTION RERUN, BUT OTHERWISE CHARGING CLIENT
THE FEES AND CHARGES SET FORTH IN PARAGRAPH 4 HEREOF (TO BE PAID IN ACCORDANCE
WITH SUCH PROVISIONS).  BSCP SHALL USE ITS BEST EFFORTS TO PERFORM THIS
PRODUCTION RERUN WITH [**].  NOTWITHSTANDING THE FOREGOING, BSCP SHALL HAVE NO
LIABILITY TO CLIENT, WHATSOEVER, IF IT IS DETERMINED, IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THIS PARAGRAPH 5(G), THAT (AA) THE PRODUCTION RECORD WAS
MATERIALLY DEFECTIVE AND THE NON-CONFORMING PRODUCT WAS THE RESULT THEREOF, (BB)
CLIENT PERSONNEL EXERTED SIGNIFICANT PHYSICAL INFLUENCE OVER THE PRODUCTION OF
THE PRODUCT, OR WERE RESPONSIBLE FOR THE NON-CONFORMANCE, OR (CC) THE FAILURE OF
THE UTILITIES OR OF BSCP PERSONNEL PROPERLY TO EXECUTE THE PRODUCTION RECORD WAS
NOT THE PROXIMATE CAUSE OF THE FAILURE OF THE PRODUCT PRODUCED BY BSCP TO
CONFORM TO THE DESCRIPTION SET FORTH IN SCHEDULE A-(  ) OR THE SPECIFICATIONS
SET FORTH IN THE PRODUCTION RECORD.  CLIENT AGREES THAT ITS SOLE REMEDY WITH
RESPECT TO NON-CONFORMING PRODUCT IS AS SET FORTH IN THIS PARAGRAPH 5(G), AND IN
FURTHERANCE THEREOF, CLIENT HEREBY WAIVES ALL OTHER REMEDIES AT LAW OR IN EQUITY
REGARDING THE FOREGOING.

 


(III)          THE COSTS AND EXPENSES OF THE PARAGRAPH 5(G) ARBITRATOR SHALL BE
BORNE BY BSCP IF IT IS REQUIRED, IN ACCORDANCE WITH THE PROVISIONS OF THIS
PARAGRAPH 5(G), TO EFFECT THE PRODUCTION RERUN.  IN ALL OTHER EVENTS, CLIENT
SHALL BE RESPONSIBLE FOR THE PAYMENT OF SUCH COSTS AND EXPENSES.

 

10

--------------------------------------------------------------------------------


 


(H)           INDEMNIFICATION.

 


(I)            CLIENT SHALL INDEMNIFY AND HOLD HARMLESS THE BSCP PARTIES FROM
AND AGAINST ANY AND ALL THIRD-PARTY CLAIMS, DAMAGES, COSTS AND EXPENSES OF ANY
KIND (INCLUDING ATTORNEYS’ AND EXPERTS’ FEES) INCURRED BY BSCP PARTIES IN
CONNECTION WITH OR RELATING TO EACH PRODUCT, INCLUDING, BUT NOT LIMITED TO, ANY
THIRD-PARTY INFRINGEMENT CLAIMS.

 


(II)           BSCP SHALL INDEMNIFY AND HOLD HARMLESS CLIENT AND ITS EMPLOYEES,
AGENTS AND AFFILIATES (COLLECTIVELY, “CLIENT PARTIES”) FROM AND AGAINST ANY AND
ALL THIRD PARTY CLAIMS, DAMAGES, COSTS AND EXPENSES OF ANY KIND (INCLUDING
ATTORNEYS’ AND EXPERTS’ FEES) INCURRED BY CLIENT PARTIES RESULTING FROM
INFRINGEMENT CLAIMS AGAINST BSCP IN CONNECTION WITH BSCP’S EQUIPMENT OR
FACILITY, OR A CAUSE AS DESCRIBED IN 8B(II) BELOW.

 


(III)          IF EITHER PARTY (THE “INDEMNIFIED PARRY”) PROMPTLY NOTIFIES THE
OTHER PARTY (THE “INDEMNIFYING PARTY”) IN WRITING OF ANY ACTION BROUGHT AGAINST
THE INDEMNIFIED PARTY FOR WHICH IT IS INDEMNIFIED UNDER (I) AND (II) OF THIS
SECTION 5 (I), THEN THE INDEMNIFYING PARTY SHALL DEFEND, INDEMNIFY AND HOLD THE
INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL COSTS AND DAMAGES INCURRED BY
THE INDEMNIFIED PARTY OR ASSESSED AGAINST IT WHICH ARISE OUT OF SUCH ACTION,
PROVIDED THAT (I) THE INDEMNIFYING PARTY SHALL HAVE SOLE CONTROL AND AUTHORITY
WITH RESPECT TO THE DEFENSE OR SETTLEMENT OF ANY SUCH ACTION, AND (II) THE
INDEMNIFIED PARTY SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN THE
DEFENSE OF ANY SUCH ACTION.  ANY SETTLEMENT OF ANY SUCH ACTIONS, WHICH IMPOSES
ANY LIABILITY OR LIMITATION ON THE INDEMNIFIED PARTY SHALL NOT BE ENTERED INTO
WITHOUT PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY.

 


(IV)          IN THE EVENT A CLAIM IS BASED PARTIALLY ON AN INDEMNIFIED CLAIM
DESCRIBED IN (I) OR (II) OF THIS SECTION 5 OR SECTION 8 (A) OR 8 (B) AND
PARTIALLY ON A NON-INDEMNIFIED CLAIM, ANY PAYMENTS AND REASONABLE ATTORNEY FEES
INCURRED IN CONNECTION WITH SUCH CLAIMS ARE TO BE APPORTIONED BETWEEN THE
PARTIES IN ACCORDANCE WITH THE DEGREE OF CAUSE ATTRIBUTABLE TO EACH PARTY.

 


(I)            LIMITATION OF LIABILITY.  SUBJECT TO THE PROVISIONS OF PARAGRAPH
5(B) HEREOF AND EXCEPT FOR THIRD-PARTY CLAIMS UNDER 5(H) AND 8(B), CLIENT HEREBY
AGREES THAT TO THE FULLEST EXTENT PERMITTED BY LAW, BSCP’S LIABILITY TO CLIENT
FOR ANY AND ALL INJURIES, CLAIMS, LOSSES, EXPENSES, OR DAMAGES, WHATSOEVER,
ARISING OUT OF OR IN ANY WAY RELATED TO BSCP’S PRODUCTION OF EACH PRODUCT
HEREUNDER FROM ANY CAUSE OR CAUSES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE,
ERRORS, OMISSIONS, BREACH OF REPRESENTATIONS OR WARRANTIES, OR STRICT LIABILITY,
AND INCLUDING, BUT NOT LIMITED TO, THE EVENTS COVERED BY PARAGRAPH 5(F), (G) OR
ANY NON-THIRD PARTY CLAIMS UNDER 5(H) AND PARAGRAPH 8(B) HEREOF, SHALL NOT
EXCEED THE TOTAL CHARGES PAID BY CLIENT TO BSCP HEREUNDER WITH RESPECT TO SUCH
PRODUCT.  TO THE EXTENT THAT THIS CLAUSE CONFLICTS WITH ANY OTHER CLAUSE IN THIS
AGREEMENT, THIS CLAUSE SHALL TAKE PRECEDENCE OVER SUCH CONFLICTING CLAUSE.  IF
APPLICABLE LAW PREVENTS ENFORCEMENT OF THIS CLAUSE, THEN THIS CLAUSE SHALL BE
DEEMED MODIFIED TO PROVIDE THE MAXIMUM PROTECTION TO BSCP AS IS ALLOWABLE UNDER
APPLICABLE LAW.

 


(J)            STORAGE.

 


(I)            PRIOR TO THE COMMENCEMENT DATE.  CLIENT SHALL NOT DELIVER ANY
MATERIALS OR OTHER CLIENT PROPERTY TO THE FACILITY PRIOR TO [**] BEFORE EACH
APPLICABLE

 

11

--------------------------------------------------------------------------------


 

Commencement Date.  Any such Materials, equipment or other property delivered to
the Facility prior to such date may be accepted by BSCP for storage, in its sole
discretion, and if so accepted, shall be subject [**] from the period of
acceptance until [**] prior to the applicable Commencement Date, in accordance
with BSCP’s storage rates and procedures, as set forth on Schedule E-(  )
attached hereto, as amended from time to time.

 


(II)           STORAGE AFTER COMPLETION OF THE PRODUCTION TERM.  ANY PRODUCT,
MATERIALS, EQUIPMENT OR OTHER CLIENT PROPERTY THAT REMAINS AT THE FACILITY AFTER
COMPLETION OF THE APPLICABLE PRODUCTION TERM (THE DATE OF SUCH COMPLETION BEING
CALLED, THE “COMPLETION DATE”) MAY BE STORED BY BSCP AT THE FACILITY UPON
CLIENT’S REQUEST, WITHOUT COST, FOR UP TO 30 DAYS AFTER NOTICE OF DISPOSITION
HAS BEEN DELIVERED TO CLIENT.  IF CLIENT HAS NOT RESPONDED PRIOR TO THE
EXPIRATION OF SUCH [**] PERIOD, BSCP MAY, IN ITS SOLE DISCRETION, CONTINUE TO
STORE SUCH PRODUCT, MATERIALS AND OTHER CLIENT PROPERTY AT THE FACILITY OR
ELSEWHERE, IN WHICH EVENT CLIENT SHALL PAY TO BSCP A STORAGE CHARGE, IN
ACCORDANCE WITH BSCP’S STORAGE RATES AND PROCEDURES AS SET FORTH ON SCHEDULE
E-(  ) ATTACHED HERETO, AS AMENDED FROM TIME TO TIME, FOR THE PERIOD BEGINNING
ON THE [**] AFTER THE NOTICE OF DISPOSITION THROUGH THE DATE THAT THE STORAGE
TERMINATES.

 


6.             CONFIDENTIAL INFORMATION.  ALL INFORMATION COMMUNICATED BY CLIENT
TO BSCP, INCLUDING THE PRODUCTION RECORD (COLLECTIVELY, “CLIENT CONFIDENTIAL
INFORMATION”), SHALL REMAIN THE EXCLUSIVE PROPERTY OF CLIENT, AND SHALL BE HELD
IN CONFIDENCE BY BSCP AND SHALL NOT BE USED BY BSCP EXCEPT IN CONNECTION WITH
THE DISCHARGE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  CLIENT SHALL NOT
DISCLOSE TO ANY THIRD PARTY CONFIDENTIAL INFORMATION REGARDING THE FACILITY OR
THE IDENTITY OF ANY OTHER BSCP CLIENT USING THE FACILITY, OR INFORMATION
REGARDING SUCH OTHER CLIENT’S PRODUCT, PROCESSES OR OPERATIONS AT THE FACILITY
(COLLECTIVELY, “BSCP CONFIDENTIAL INFORMATION”).

 

Client Confidential Information shall be disclosed to BSCP personnel and
consultants on a need to know basis only.  All consultants to BSCP are bound
under existing Non-Disclosure Agreements.  The foregoing restrictions on use and
disclosure shall not apply to any Client Confidential Information or BSCP
Confidential Information that:

 

(1)               was known to the receiving party prior to its disclosure to
the receiving party by the disclosing party as evidenced by written documents
predating the receiving party’s receipt of such information; or

 

(2)               is public knowledge at the time of its disclosure to the
receiving party through no act or omission or on its behalf; or

 

(3)               is lawfully disclosed or made available to the receiving party
by a third party having no direct or indirect obligation to the disclosing party
to maintain the confidentiality of such Information; or

 

(4)               is independently developed by the receiving party without the
aid or benefit of Information disclosed to the receiving party by the disclosing
party.

 

12

--------------------------------------------------------------------------------


 

Information may be disclosed by the receiving party pursuant to a document
lawfully issued by a court or governmental agency provided that the receiving
party notifies the disclosing party immediately upon receipt of any such
document.

 


7.             SECURITY PROCEDURES.  CLIENT PERSONNEL AUTHORIZED TO HAVE ACCESS
TO THE FACILITY SHALL ABIDE BY THE SECURITY PROCEDURES ESTABLISHED BY BSCP FROM
TIME TO TIME AND COMMUNICATED TO CLIENT.  CLIENT SHALL BE LIABLE FOR ANY
BREACHES OF SECURITY BY CLIENT PERSONNEL.  IN ADDITION, CLIENT SHALL REIMBURSE
BSCP FOR THE COST OF ANY LOST SECURITY CARDS ISSUED TO CLIENT PERSONNEL, [**]. 
ALL CLIENT PERSONNEL SHALL AGREE, IN WRITING, TO ABIDE BY BSCP POLICIES AND
STANDARD OPERATING PROCEDURES ESTABLISHED BY BSCP FROM TIME TO TIME.

 


8.             REPRESENTATIONS AND WARRANTIES.

 


(A)           CLIENT REPRESENTS AND WARRANTS TO BSCP THAT, TO THE BEST OF ITS
KNOWLEDGE, (I) IT HAS THE REQUISITE INTELLECTUAL PROPERTY RIGHTS TO EACH PRODUCT
AND THE METHODS REQUIRED TO PRODUCE IT IN ACCORDANCE WITH THE PRODUCTION RECORD,
AND II) THE PRODUCTION BY BSCP OF EACH PRODUCT, EMPLOYING THE MATERIALS, THE
PRODUCTION EQUIPMENT AND IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
PRODUCTION RECORD AND THE OPERATING DOCUMENTS, WILL NOT GIVE RISE TO A POTENTIAL
CAUSE OF ACTION BY A THIRD PARTY AGAINST BSCP FOR INFRINGEMENT OR ANOTHER
VIOLATION OF INTELLECTUAL PROPERTY RIGHTS.  SUCH REPRESENTATION AND WARRANTY
SHALL NOT APPLY TO THE PRODUCTION EQUIPMENT SUPPLIED BY BSCP.

 


(B)           BSCP REPRESENTS AND WARRANTS TO CLIENT THAT, TO THE BEST OF ITS
KNOWLEDGE, (I) IT HAS THE REQUISITE INTELLECTUAL PROPERTY RIGHTS IN ITS
EQUIPMENT AND FACILITY TO BE ABLE TO PERFORM ITS OBLIGATIONS HEREUNDER, (II)
THAT BSCP’S USE OF ITS EQUIPMENT AND FACILITY AS CONTEMPLATED IN THIS AGREEMENT
WILL NOT GIVE RISE TO A POTENTIAL CAUSE OF ACTION BY A THIRD PARTY AGAINST
CLIENT FOR INFRINGEMENT OR ANOTHER VIOLATION OF INTELLECTUAL PROPERTY RIGHTS AND
(III) THAT PRODUCT DELIVERED TO CLIENT PURSUANT TO THIS AGREEMENT SHALL BE
PRODUCED IN ACCORDANCE WITH THE PRODUCTION RECORD AND SHALL BE IN COMPLIANCE
WITH ALL APPLICABLE CGMP GUIDELINES.

 


9.             MISCELLANEOUS.

 


(A)           NO AGENCY.  NEITHER PARTY HERETO IS AUTHORIZED, NOR SHALL
UNDERTAKE, TO BIND THE OTHER PARTY IN ANY WAY AS AGENT, PARTNER, JOINT VENTURER
OR OTHERWISE, WHETHER IN THE NAME OF BSCP OR CLIENT OR OTHERWISE.  NEITHER PARTY
HERETO SHALL REFER TO, DISPLAY OR USE THE OTHER’S NAME, CORPORATE STYLE,
TRADEMARKS OR TRADE NAMES CONFUSINGLY SIMILAR THERETO, ALONE OR IN CONJUNCTION
WITH ANY OTHER WORDS OR NAMES, IN ANY MANNER OR CONNECTION WHATSOEVER, INCLUDING
ANY PUBLICATION, ARTICLE, OR ANY FORM OF ADVERTISING OR PUBLICITY, EXCEPT WITH
THE PRIOR WRITTEN CONSENT PROVIDED BY THE OTHER PARTY.  BSCP IS AN INDEPENDENT
CONTRACTOR OF CLIENT, AND NEITHER BSCP NOR ANY PERSON OR ENTITY EMPLOYED,
CONTRACTED, OR OTHERWISE UTILIZED BY BSCP FOR ANY PURPOSES SHALL BE DEEMED TO BE
AN EMPLOYEE, REPRESENTATIVE OR AGENT OF CLIENT.

 


(B)           FORCE MAJEURE.  IN THE EVENT OF A DELAY CAUSED BY INCLEMENT
WEATHER, FIRE, FLOOD, STRIKE OR OTHER LABOR DISPUTE, ACTS OF GOD, ACTS OF
GOVERNMENTAL OFFICIALS OR AGENCIES, OR ANY OTHER CAUSE BEYOND THE CONTROL OF
BSCP, BSCP SHALL BE EXCUSED FROM PERFORMANCE HEREUNDER FOR THE PERIOD OR PERIODS
OF TIME ATTRIBUTABLE TO SUCH DELAY.  THERE SHALL BE NO INCREASE IN COMPENSATION
AS A RESULT OF ANY EVENT OF DELAY UNDER THIS PARAGRAPH 9(B) OR OTHERWISE.

 

13

--------------------------------------------------------------------------------


 


(C)           EMINENT DOMAIN.  IF THE FACILITY IS TAKEN AS A RESULT OF THE
EXERCISE OF THE POWER OF EMINENT DOMAIN OR SHALL BE CONVEYED TO A GOVERNMENTAL
AGENCY HAVING POWER OF EMINENT DOMAIN UNDER THE THREAT OF THE EXERCISE OF SUCH
POWER (ANY OF THE FOREGOING BEING CALLED “EMINENT DOMAIN”), THEN THIS AGREEMENT
SHALL TERMINATE AS OF THE DATE ON WHICH TITLE TO THE FACILITY VESTS IN THE
AUTHORITY SO EXERCISING OR THREATENING TO EXERCISE SUCH POWER AND CLIENT SHALL
NOT HAVE ANY RIGHT TO THE EMINENT DOMAIN PROCEEDS.

 


(D)           NOTICES.  ALL NOTICES, CONSENTS, WAIVERS, AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN GIVEN
WHEN (I) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT), (II) SENT BY
FAX (WITH WRITTEN CONFIRMATION OF RECEIPT), PROVIDED THAT A COPY IS MAILED BY
U.S. REGISTERED MAIL, RETURN RECEIPT REQUESTED, (III) WHEN RECEIVED BY THE
ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE
(RECEIPT REQUESTED), IN EACH CASE TO THE APPROPRIATE ADDRESS AND FAX NUMBERS SET
FORTH BELOW (OR TO SUCH OTHER ADDRESSES AND FAX NUMBERS AS A PARTY MAY DESIGNATE
BY NOTICE TO THE OTHER PARTY):

 

If to BSCP, to:

 

Bio Science Contract Production Corp. 

5901 East Lombard Street

Baltimore, Maryland 21224

Fax (410) 563-9206

Attention:  Jacques R.  Rubin, Chairman & CEO

and

If to Client, to:

 

Transkaryotic Therapies Inc. 

195 Albany Street

Cambridge, MA 02139

Tel (617) 349 0200

Fax (617) 491-7903

Attention:  President and CEO

 

with a copy to

 

Hale and Dorr LLP

60 State Street

Boston, MA 02109

Tel (617) 526 6000

Fax (617) 526 5000

Attention: Steven D.  Singer

 

Any party hereto may change his or its address for notice by giving notice
thereof in the manner hereinabove provided.

 

14

--------------------------------------------------------------------------------


 


(E)           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE SCHEDULES HERETO,
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL AND WRITTEN, AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF.  THE “RECITALS”, “DEFINITIONS”, AND SCHEDULES HERETO ARE INCORPORATED
HEREIN BY REFERENCE.

 


(F)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MARYLAND, WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS.  EXCEPT AS PROVIDED IN PARAGRAPH
5(F) AND (G) HEREOF, ALL SUITS, DISPUTES, ACTIONS, AND OTHER LEGAL PROCEEDINGS
(COLLECTIVELY, “SUITS”) RELATED TO OR ARISING OUT OF THIS AGREEMENT, SHALL BE
BROUGHT IN THE FEDERAL DISTRICT COURT OF THE DISTRICT OF MARYLAND, WHICH SHALL
HAVE THE EXCLUSIVE JURISDICTION OVER SUCH SUITS, AND TO THE PERSONAL
JURISDICTION OF WHICH BSCP AND CLIENT IRREVOCABLY SUBMIT.  PROCESS IN ANY SUIT
MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.

 


(G)           COUNTERPARTS.  THIS AGREEMENT AND ANY SCHEDULE HERETO MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


(H)           AMENDMENTS.  THIS AGREEMENT (INCLUDING ANY SCHEDULE HERETO) MAY
NOT BE AMENDED OR MODIFIED, AND NO PROVISIONS HEREOF MAY BE WAIVED, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE PARTIES HERETO.

 


(I)            SEVERABILITY.  EACH PROVISION OF THIS AGREEMENT (AND EACH
SCHEDULE HERETO) SHALL BE TREATED AS A SEPARATE AND INDEPENDENT CLAUSE, AND THE
UNENFORCEABILITY OF ANY ONE CLAUSE SHALL IN NO WAY IMPAIR THE ENFORCEABILITY OF
ANY OF THE OTHER CLAUSES HEREIN.                IF ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT (OR ANY SCHEDULE HERETO) SHALL FOR ANY REASON BE
HELD TO BE EXCESSIVELY BROAD AS TO SCOPE, ACTIVITY, SUBJECT OR OTHERWISE SO AS
TO BE UNENFORCEABLE AT LAW, SUCH PROVISION OR PROVISIONS SHALL BE CONSTRUED BY
THE APPROPRIATE JUDICIAL BODY BY LIMITING OR REDUCING IT OR THEM SO AS TO BE
ENFORCEABLE TO THE MAXIMUM EXTENT COMPATIBLE WITH THE APPLICABLE LAW AS IT SHALL
THEN APPEAR.

 


(J)            TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT (INCLUDING ANY SCHEDULE HERETO) ARE FOR CONVENIENCE ONLY AND ARE NOT
TO BE CONSIDERED IN CONSTRUING OR INTERPRETING ANY TERM OR PROVISION OF THIS
AGREEMENT (OR ANY SCHEDULE HERETO).

 


(K)           PRONOUNS.  WHERE THE CONTEXT REQUIRES, (I) ALL PRONOUNS USED
HEREIN SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE OR NEUTER GENDER AS
THE CONTEXT REQUIRES, AND (II) THE SINGULAR CONTEXT SHALL INCLUDE THE PLURAL AND
VICE VERSA.

 


(L)            ASSIGNMENT.  BSCP SHALL NOT ASSIGN THIS AGREEMENT (OR ANY
SCHEDULE HERETO) WITHOUT THE PRIOR WRITTEN CONSENT OF CLIENT, EXCEPT THAT BSCP
SHALL BE PERMITTED TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT SUCH
CONSENT TO (I) ONE OR MORE OF ITS AFFILIATES OR (II) THE PURCHASERS OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, THROUGH MERGER, CONSOLIDATION OR OTHERWISE. 
CLIENT MAY ASSIGN THIS AGREEMENT UPON: (X) PROVIDING PRIOR WRITTEN NOTICE TO
BSCP; AND (Y) CAUSING THE ASSIGNEE TO ACKNOWLEDGE THAT IT WILL BE BOUND BY THE
TERMS AND CONDITIONS OF THIS

 

15

--------------------------------------------------------------------------------


 

Agreement; and (z) agreeing that Client itself will continue to be bound by all
the terms of this Agreement even in the event of such an assignment.

 


(M)          NO LEASE.  BSCP AND CLIENT AGREE THAT THIS AGREEMENT (INCLUDING ANY
SCHEDULE HERETO) IS NOT A LEASE AND THE RELATIONSHIP BETWEEN THEM IS NOT THAT OF
LANDLORD AND TENANT AND THAT BSCP RETAINS ALL RIGHTS OF CONTROL AND POSSESSION
OF THE FACILITY, INCLUDING EACH APPLICABLE PRODUCTION AREA.

 


(N)           NO WAIVER.  THE FAILURE OF ANY PARTY HERETO AT ANY TIME OR TIMES
TO REQUIRE PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT (INCLUDING ANY
SCHEDULE HERETO) SHALL IN NO MANNER AFFECT ITS RIGHTS AT A LATER, TIME TO
ENFORCE THE SAME.  NO WAIVER BY ANY PARTY HERETO OF THE BREACH OF ANY TERM
CONTAINED IN THIS AGREEMENT (INCLUDING ANY SCHEDULE HERETO), WHETHER BY CONDUCT
OR OTHERWISE, IN ANY ONE OR MORE INSTANCES, SHALL BE DEEMED TO BE OR CONSTRUED
AS A FURTHER OR CONTINUING WAIVER OF ANY SUCH BREACH OR THE BREACH OF ANY OTHER
TERM OF THIS AGREEMENT (INCLUDING ANY SCHEDULE HERETO).

 


(O)           WAIVER OF JURY TRIAL.  BSCP AND CLIENT HEREBY WAIVE TRIAL BY JURY
IN ANY SUIT BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ON ANY
COUNTERCLAIM IN RESPECT THEREOF ON ANY MATTERS, WHATSOEVER, ARISING OUT OF, OR
IN ANY WAY IN CONNECTION WITH, THIS AGREEMENT (INCLUDING ANY SCHEDULE HERETO).

 


(P)           NO PRESUMPTION AGAINST DRAFTER.  FOR PURPOSES OF THIS AGREEMENT,
CLIENT HEREBY WAIVES ANY RULE OF CONSTRUCTION THAT REQUIRES THAT AMBIGUITIES IN
THIS AGREEMENT (INCLUDING ANY SCHEDULE HERETO) BE CONSTRUED AGAINST THE DRAFTER.

 


(Q)           EXPENSES.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH
PARTY TO THIS AGREEMENT WILL BEAR ITS RESPECTIVE EXPENSES INCURRED IN CONNECTION
WITH THE PREPARATION, EXECUTION, AND PERFORMANCE OF THIS AGREEMENT (INCLUDING
ANY SCHEDULE HERETO).

 


(R)            DISCLOSURE OF CLIENT, PRODUCT AND AGREEMENT.  EXCEPT AS CLIENT
MAY BE REQUIRED BY LAW OR REGULATION, NEITHER PARTY SHALL DISCLOSE THE NAME OF
THE OTHER PARTY, THE IDENTITY OF THE PRODUCT OR ANY INFORMATION WITH RESPECT
THERETO, THE EXISTENCE OF THIS AGREEMENT OR THE TERMS AND PROVISIONS OF THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY.  NEITHER PARTY
SHALL USE THE NAME OF THE OTHER PARTY IN ANY PUBLICITY OR ADVERTISING WITHOUT
THE OTHER PARTY’S PRIOR WRITTEN CONSENT.

 

If BSCP is required in accordance with SEC or other relevant governmental
regulations to disclose Client’s name, the identity of the Product or any
information with respect thereto, the existence of this Agreement or the terms
and provisions of this Agreement, BSCP shall: (I) give Client prior written
notice of such disclosure; and (ii) assist Client in any efforts to prevent or
limit such disclosure (including without limitation seeking confidential
treatment of such information).

 

16

--------------------------------------------------------------------------------


 


(S)           ACCESS TO FACILITY.  UPON EXECUTION OF A CONFIDENTIALITY AGREEMENT
ACCEPTABLE TO BSCP AND SUBSTANTIALLY THE SAME AS THAT SIGNED BY CLIENT, BSCP
SHALL PERMIT CLIENT’S MARKETING PARTNERS ACCESS DURING BUSINESS HOURS TO THOSE
AREAS OF BSCP’S FACILITY WHERE PRODUCT IS MANUFACTURED, STORED AND HANDLED AND
TO MANUFACTURING RECORDS OF PRODUCT PRODUCED BY BSCP SO THAT CLIENT’S MARKETING
PARTNERS MAY PERFORM A QUALITY ASSURANCE AUDIT OF SUCH FACILITIES AND
ACTIVITIES.

 

 

{signatures appear on following page}

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

WITNESS: 

 

TRANSKARYOTIC THERAPIES INC 

 

 

 

By:

/s/ Kelly A. Gladle

 

 

By:

/s/ Richard F. Selden                        (SEAL)

 

 

 

 

Richard F. Selden

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

WITNESS:

 

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

By:

/s/ Debra G. Sydnor

 

 

By:

/s/ Jacques R. Rubin                        (SEAL)

 

 

 

 

Jacques R. Rubin

 

 

 

Chief Executive Officer

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A-( 1 )

TO PRODUCTION AGREEMENT

 

PRODUCT DESCRIPTION

 

α-Galactosidase A

 

α-Galactosidase A is an acid hydrolase which specifically cleaves terminal
α-linked galactose residues from the glycosphingolipid trihexoside (CTH).  The
enzyme is a glycoprotein which consists of a homodimer of two identical
approximately 50,000 molecular weight subunits.

 

α-Galactosidase A is post-translationally modified by the cleavage of a signal
sequences of 31 residues and by glycosylation.  α-Galactosidase A consists of
approximately 398 amino acids.

 

The following are the proposed specifications for purified bulk α-Galactosidase
A.  These specifications will be reviewed when sufficient information is
available from the pilot and/or GMP manufacturing runs performed at Bio Science
Contract Production Corp.  Until that time these specifications are for
informational purposes only.

 

 

 

Proposed Specification

[**]

 

[**]

 

******************************************

 

--------------------------------------------------------------------------------


 

The content of this Schedule A-(1) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of 12/1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12/1, 1998

 

--------------------------------------------------------------------------------


 

SCHEDULE B-( 1a)

TO

PRODUCTION AGREEMENT

 

PRODUCTION TERM, SUITE AND FEES

 

PRODUCTION TERM

 

Commencement Date (the “Commencement Date”):

August 1, 1998

Termination Date (the “Termination Date”):

December 31, 1998

 

SUITE

(mark below with an “X”)

 

SUITE 1

 

 

SUITE 3

 

 

SUITE 2

 

 

SUITE 4

X

 

 

FEES

 

Production Record Fee:

 

$

[**]

 

Set-Up Fee per Product per Production Term:

 

$

[**]

 

 

 

[**] Production Fee:

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

($[**] paid on August 12th; $[**])

 

*****************************************

 

The content of this Schedule B-(1a) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of 12/1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12/1, 1998

 

--------------------------------------------------------------------------------


 

SCHEDULE B-(1b)

TO
PRODUCTION AGREEMENT

 

PRODUCTION TERM, SUITE AND FEES

 

PRODUCTION TERM

 

Commencement Date (the “Commencement Date”):

January 1, 1999

Termination Date (the “Termination Date”):

October 31st , 1999

 

(The Production Term may be extended with written approval by both parties)

 

SUITE

(Mark below with an “X”)

 

SUITE 1

 

 

SUITE 3

 

 

SUITE 2

 

 

SUITE 4

X

 

 

FEES

 

Production Record Fee:

 

$

[**]

 

Set-Up Fee per Product per Production Term:

 

$

[**]

 

 

 

 

 

 

 

 

[**] Production Fee:

 

$

[**]

 

 

 

 

($[**] payable by January 1st, 1999 then [**] payments of $[**] due [**]
starting March, 1999)

 

*****************************************

 

The content of this Schedule B-(1b) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of 12/1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12/1, 1998

 

--------------------------------------------------------------------------------


 

SCHEDULE C-(1)

TO

PRODUCTION AGREEMENT

 

CLIENT-PROVIDED ITEMS

 

[**]

 

[**]

 

Other Client-Provided Items, if any, to be mutually agreed upon.

 

****************************************

 

The content of this Schedule C-(1) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of 12/1                , 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12/1, 1998

 

--------------------------------------------------------------------------------


 

SCHEDULE D-(1)

TO

PRODUCTION AGREEMENT

 

OTHER PRODUCTION REQUIREMENTS

PERSONNEL:                BSCP MAY PROVIDE ADDITIONAL PERSONNEL AT THE RATE OF
$[**] PER HOUR.

 

HAZARDOUS WASTES AND SUBSTANCES:

 

Type

 

Amount

 

Charge for Disposal

 

 

Such rates shall be subject to change from time to time in accordance with
written notice provided by BSCP to Client.

 

****************************************

 

The content of this Schedule D-(1) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of 12/1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12/1, 1998

 

--------------------------------------------------------------------------------


 

SCHEDULE E-(1)

TO

PRODUCTION AGREEMENT

 

[**] STORAGE RATES AND PROCEDURES

[**] Storage Charge:

 

$[**] per square foot for Room Temperature Storage

 

$[**] per cubic foot for Refrigerated Storage

 

$[**] per cubic foot for Freezer Storage

 

Minimum Storage Charge:

 

$[**] for Room Temperature Storage

 

$[**] for Refrigerated Storage

 

$[**] for Freezer Storage

 

Procedure:

 

Client will not ship any materials, equipment or supplies to BSCP without the
prior written approval of BSCP.  The storage charges during the Set-Up period
for the Product described in Schedule A-(1) are included in the [**] production
fee shown in Schedule B-(la).

 

***********************************

 

The content of this Schedule E-(1) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of 12/1                , 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12/1, 1998

 

--------------------------------------------------------------------------------


 

Bio Science Contract Production Corp.

 

AMENDMENT TO MASTER PRODUCTION AGREEMENT

 

Bio Science was informed at the November 19, 1998, telephone conference with
Transkaryotic Therapies Inc. (TKT) that it may be necessary [**].  Based on
TKT’s written approval, Bio Science can process TKT’s GMP production runs [**],
however, Bio Science’s review of the batch record cannot be completed until all
testing associated with the batch is completed and reported.

 

TKT understands that [**] Bio Science will label all the batches and the
associated batch records that were processed [**] TKT retains the right [**].

 

TKT further understands that it will be responsible for payment for any batch
rejected under these circumstances.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

 

Title: President & CEO

 

 

Title:  VP Business Development

 

 

 

01/05/99

 

1/7/99

 

Date

Date

 

--------------------------------------------------------------------------------


 

SCHEDULE B-(1b) REVISED

TO

PRODUCTION AGREEMENT

 

PRODUCTION TERM, SUITE AND FEES

 

PRODUCTION TERM

 

 

SCHEDULE B-(1b)

TO
PRODUCTION AGREEMENT

 

PRODUCTION TERM, SUITE AND FEES

 

PRODUCTION TERM

 

Commencement Date (the “Commencement Date”):

January 1, 1999

Termination Date (the “Termination Date”):

December 25th, 1999

 

(The Production Term may be extended with written approval by both parties)

 

SUITE

(Mark below with an “X”)

 

SUITE 1

 

 

SUITE 3

 

 

SUITE 2

 

 

SUITE 4

X

 

 

FEES

 

Production Record Fee:

 

$

[**]

 

Set-Up Fee per Product per Production Term:

 

$

[**]

 

 

 

 

 

 

 

 

[**] Production Fee:

 

$

[**]

 

 

 

 

($[**] payable by January 1st, 1999 then [**] payments of $[**] due by [**]
starting March, 1999)

 

*****************************************

 

The content of this Schedule B-(1b) REVISED is agreed to by the parties listed
below to that certain Master Production Agreement dated as of 12/1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  2/25, 1999

 

--------------------------------------------------------------------------------


 

Agreement for BLA Preparation

 

Transkaryotic Therapies Inc (“TKT”) agrees that Bio Science Contract Production
Corp. (“Bio Science”) will have review and approval of those aspects of TKT’s
BLA submission that describe or refer to Bio Science’s facility or operation. 
Further, a copy of the final version of these sections as submitted to the FDA
will be provided to Bio Science.

 

For Transkaryotic Therapies Inc.

 

 

AME:

/s/Kurt C. Gunter, M.D.

 

TITLE:

VP, Clin & RegAffairs

 

DATE:

20 Apr 99

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A-(2)

TO

PRODUCTION AGREEMENT

 

PRODUCT DESCRIPTION

 

a-Galactosidase A

a-Galactosidase A is an acid hydrolase which specifically cleaves terminal
a-linked galactose residues from the glycosphingolipid trihexoside (CTH).  The
enzyme is a glycoprotein which consists of a homodimer of two identical
approximately 50,000 molecular weight subunits.

 

a-Galactosidase A is post-translationally modified by the cleavage of a signal
sequences of 31 residues and by glycosylation.  a-Galactosidase A consists of
approximately 398 amino acids.

 

The following are the proposed specifications for purified bulk a-Galactosidase
A.  These specifications will be reviewed when sufficient information is
available from the pilot and/or GMP manufacturing runs performed at Bio Science
Contract Production Corp.  Until that time these specifications are for
informational purposes only.

 

 

 

Proposed Specification

 

[**]

 

[**]

 

 

******************************

 

--------------------------------------------------------------------------------


 

The content of this Schedule A-(2) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of December 1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Richard Seldon

(SEAL)

By:

/s/Louise Campbell-Blair

(SEAL)

 

Name: Richard Selden

 

Name:  Louise Campbell-Blair

 

Title: President & CEO

 

Title:  VP Business Development

 

 

 

Date:  12.10, 1999

 

--------------------------------------------------------------------------------


 

SCHEDULE B-(2)

TO

PRODUCTION AGREEMENT

 

PRODUCTION TERM, SUITE AND FEES

 

PRODUCTION TERM

 

Commencement Date (the “Commencement Date”):

January 1, 2000

Termination Date (the “Termination Date”):

December 31, 2000

 

FEES

1.               [**] Production Fee: $[**]

 

2.               Payment Terms:

 

(a)                                  $[**] has been paid on November 15, 1999;
then $[**] each [**] in advance starting with January 2000.  Advance payments
due by the [**].

 

(b)                                 To recover the $[**] owed by BSCP to TKT,
the [**] payments will be reduced by $[**] for January 2000 through and
including July 2000 and by $[**].

 

(c)                                  Upon termination or expiration of this
agreement BSCP shall pay to TKT within [**] after such termination the balance
of any reductions, prepayments, production delay damages, and advances which
have not been recovered through reductions in the [**] Production Fees.  Late
payments will accrue interest from the date when the same became due at the rate
of 12% per annum.  The deposit will be refunded [**] after a final
reconciliation is completed.

 

3.               Renewal Periods:

 

This production term may be renewed for an additional term of no more than [**]
on the same terms and conditions contained herein.  Client must provide notice
of renewal including the length of such extension no later than.  September 1st
2000.

 

12/07/99

 

--------------------------------------------------------------------------------


 

4.               Milestones & Penalties:

 

(a)                                  Culture Initiation - The production
campaign shall be initiated on or before January 17th, 2000.  There shall be no
more than a [**] lag between the initiation of subsequent campaigns ([**]).  If
there is a delay in Cell Culture, not caused by either the Client or the
contract testing labs (as defined below), the following penalties will apply;

 

1.             It is the responsibility of BSCP to [**] testing at the contract
testing labs.

 

2.                                       If BSCP encounters a problem with
obtaining results from a contract testing lab, they will notify Client in a
timely manner, whereupon Client will assist BSCP in gaining resolution to the
issue.

 

3.                                       As long as BSCP is working in good
faith with Client and testing laboratory to resolve issues so that they will not
impact Culture Initiation dates, the applicable penalties will not apply.

 

Duration of Delay

 

Penalty

 

Up to [**]

 

$

[**]

 

Between [**]

 

$

[**]

 

Up to [**]

 

$

[**]

 

Up to [**]

 

$

[**]

 

 

(b)                                 Release of batch records Parts A & B - The
Part A and Part B batch records for all lots produced in a campaign
(Slots/campaign x 2 batch records/lot = 10 batch records/campaign) shall be
signed off by BSCP and released to Client no later than one week after the
receipt and acceptance (by both Client and BSCP) of the final QC data and
associated QC documentation (e.g.  deviations, ICARS) required to complete the
batch records.

 

Duration of Delay

 

Penalty

 

[**] days – [**] days

 

$

[**]

 

[**] days – [**] days

 

$

[**]

 

[**] days – [**] days

 

$

[**]

 

Thereafter

 

Additional $[**] for each [**] day delay

 

 

--------------------------------------------------------------------------------


 

 

(c)                                  Release of batch records Part C - The Part
C batch records for each lot shall be signed off by BSCP and released to Client
no later than [**] after the receipt and acceptance (by both Client and BSCP) of
the final QC data and associated QC documentation (e.g. deviations, ICARS)
required to complete the batch records.

 

Duration of Delay

 

Penalty

 

[**] days – [**] days

 

$

[**]

 

[**] days – [**] days

 

$

[**]

 

[**] days – [**] days

 

$

[**]

 

Thereafter

 

Additional $[**] for each [**] day delay

 

 

REGULATORY INSPECTIONS

 

Concerning FDA or any other Regulatory Authority Inspection or teleconferences;

 

a)                                      Client will not be permitted to
participate directly in general GMP inspections or non-          Client related
inspections or teleconferences.

b)                                     One QA Representative from Client will be
permitted to participate as part of the inspection team or participate in
teleconferences (Client must beat BSCP’s facility to participate in
teleconferences) related to or as part of, Pre-Approval inspection requirements
for its products that are manufactured at BSCP facilities.

c)                                      In the case of responses to inspections
pertaining to part b) above, Client will be allowed one business day to review
responses to questions related to its product, prior to submission by BSCP.  The
wording and submission of the final response is the responsibility of BSCP.

 

***********************************

 

The content of this Schedule B-(2) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of December 1, 1998.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Daniel Geffken

(SEAL)

By:

/s/Jacques Rubin

(SEAL)

 

Name: Daniel Geffken

 

Name:  Jacques Rubin

 

Title:

 

Title:  CEO & Chairman

 

 

 

Date:  12.10, 1999

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C0-(2)

TO

PRODUCTION AGREEMENT

 

CLIENT-PROVIDED ITEMS

 

[**]

 

[**]

 

 

Other Client-Provided Items, if any, to be mutually agreed upon.

 

****************************************

 

The content of this Schedule C-(2) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of December 1, 1998

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/Daniel Geffken

(SEAL)

By:

/s/Jacques Rubin

(SEAL)

 

Name: Daniel Geffken

 

Name:  Jacques Rubin

 

Title:

 

Title:  CEO & Chairman

 

 

 

Date:  12.10, 1999

 

--------------------------------------------------------------------------------


 

SCHEDULE D-(2)

TO

PRODUCTION AGREEMENT

 

OTHER PRODUCTION REQUIREMENTS

 

PERSONNEL:                                          [**] staff (including one QA
person) are provided in the [**] Production Fee.  This is equivalent to [**]
hours.  BSCP may provide additional personnel hours at the rate of $[**] per
hour.  A budget for labor hours will be submitted prior to December 15th, 1999. 
Any variance greater than [**]% of budget will be accompanied by a written
explanation to Client.  [**] chargeable to the Client.

 

HAZARDOUS WASTES AND SUBSTANCES:

 

Type

 

Amount

 

Charge for Disposal

 

 

Such rates shall be subject to change from time to time in accordance with
written notice provided by BSCP to Client.

 

***********************************

 

The content of this Schedule D-(2) is agreed to by the parties listed below to
that certain Master Production Agreement dated as of December 1, 1998.

 

 

 

By:

/s/Daniel Geffken

(SEAL)

By:

/s/Jacques Rubin

(SEAL)

 

Name: Daniel Geffken

 

Name:  Jacques Rubin

 

Title:

 

Title:  CEO & Chairman

 

 

 

Date:  12.10, 1999

 

--------------------------------------------------------------------------------


 

SCHEDULE E-(2)

TO

PRODUCTION AGREEMENT

 

[**] STORAGE RATES AND PROCEDURES

 

[**] Storage Charge:

 

$[**] per square foot for Room Temperature Storage
$[**] per cubic foot for Refrigerated Storage
$[**] per cubic foot for Freezer Storage

 

Minimum Monthly Storage Charge:

 

$[**] for Room Temperature Storage
$[**] for Refrigerated Storage
$[**] for Freezer Storage

 

Procedure:

 

Client will hot ship any materials, equipment or supplies to BSCP without the
prior written approval of BSCP.

 

*********************************

 

Schedule E-(2)

 

The content of this is agreed to by the parties listed below to that certain
Master Production Agreement dated as of December l, 1998.

 

 

 

 

 

By:

/s/Daniel  Geffken

(SEAL)

 

 

 

By:/s/Jacques Rubin

(SEAL)

 

 

 

Name: Daniel Geffken

 

 

 

Name: Jacques Rubin

 

 

 

Title:

Title:

 

 

CEO & Chairman

 

 

 

 

 

 

Date:  12.10, 1999

 

--------------------------------------------------------------------------------


 

SCHEDULE B-(2)-(AMENDED)

TO

PRODUCTION AGREEMENT

 

PRODUCTION TERM, SUITE AND FEES

 

Client has decided to exercise its renewal option under Schedule B-(2), signed
by both parties on December 10, 1999.  Client has decided to renew the
production term for four (4) years on the same terms and conditions stated in
the Master Production Agreement, dated December 1, 1998 and the appended
Schedules signed on December 10, 1999.

 

This means that the Production Term Termination Date shall now be extended to
December 31, 2004.

 

The Monthly Production Fee of $[**] shall remain unchanged for the length of the
renewal period.

 

The hourly labor rate of $[**] stated in Schedule D-(2) (signed on December
10,1999) shall be subject to a [**]% percent increase on  January 1st of each
year, beginning January 1st, 2001.

 

**********************************************

 

The content of this Schedule B-(2)-(AMENDED) is agreed to by the parties listed
below to that certain Master Production Agreement dated as of December 1, 1998.

 

TRANSKARYOTIC THERAPIES, INC.           BIO SCIENCE CONTRACT

            PRODUCTION CORP.

 

 

TRANSKARYOTIC THERAPIES INC.

BIO SCIENCE CONTRACT PRODUCTION CORP.

 

 

 

 

 

 

By:

/s/ Daniel Geffken

 

By:

/s/ Jacques R. Rubin

 

 

Name: Daniel Geffken

 

Name: Jacques R. Rubin

 

Title: VP, CFO

 

Title: CEO

 

 

 

 

Date:

September 21, 2002

 

--------------------------------------------------------------------------------